Matter of Osofsky (2018 NY Slip Op 05796)





Matter of Osofsky


2018 NY Slip Op 05796


Decided on August 16, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: August 16, 2018

[*1]In the Matter of HERMAN OSOFSKY, an Attorney. (Attorney Registration No. 2047470)

Calendar Date: August 6, 2018

Before: Garry, P.J., Clark, Aarons, Rumsey and Pritzker, JJ.


Herman Osofsky, Wyckoff, New Jersey, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Per Curiam.
Herman Osofsky was admitted to practice by this Court in 1986 and lists a business address in Whippany, New Jersey with the Office of Court Administration. Osofsky has applied to this Court, by affidavit sworn to July 10, 2018, for leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application, contending that Osofsky's affidavit is defective.
In reply to AGC's opposition, however, Osofsky has submitted a supplemental affidavit, sworn to August 6, 2018, that corrects the defects previously identified by AGC. Inasmuch as AGC voices no substantive objection to his application, and as the information provided in Osofsky's supplemental affidavit raises no questions concerning his eligibility for
nondisciplinary resignation (compare Matter of Mingal, 162 AD3d 1199, 1199 [2018]), we grant the application and accept his resignation.
Garry, P.J., Clark, Aarons, Rumsey and Pritzker, JJ., concur.
ORDERED that Herman Osofsky's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Herman Osofsky's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Herman Osofsky is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of [*2]another; and Osofsky is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Herman Osofsky shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.